Mitchell, J.
The only question on this appeal is whether the evidence was sufficient to justify the jury in finding that the mortgage under which defendants claimed the possession of the personal property in controversy was usurious and void.
The theory of the plaintiff was that Hoffman, the pretended agent of Webster, the nominal mortgagee, was himself the real principal *358in the transaction, and that his alleged agency was a mere subterfuge to evade the statute. The formalities and contrivances resorted to to clothe the transaction on Hoffman’s part with the appearance of that of an agent were so unusual, and yet so transparent, as to fully warrant the jury in concluding that he, and not Webster, who never once appeared, either in the transaction or on the trial, was the real principal. If transparent contrivances of this sort, to evade the statute, should prove effectual, the administration of the law would fall into deserved disrepute. We never met with a case where the maxim that “unusual clauses always excite suspicion” was more applicable.
Judgment affirmed.
(Opinion*published 54 N. W. Rep. 591.)